 Case 2:16-cv-06894-DDP-SS Document 236 Filed 05/09/19 Page 1 of 1 Page ID #:3813
                                                                                             CLEAR FORM

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. 2:16-cv-06894-DDP-SS                                    Date May 9, 2019

Title: Wendy Littlefield et al v. Homeland Housewares,L.L.C. et al

Present: The Honorable DEAN D. PREGERSON, U.S. DISTRICT JUDGE




                 Patricia Gomez                                      Not Applicable
                Deputy Clerk                                    Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:




Proceedings:    G In Court          G
                                    ✘ In Chambers       G Counsel Notified

G Case previously closed in error. Make JS-5.

✘ Case should have been closed on entry dated 11-05-18 (dkt no. 235)
G                                                                       .

G Case settled but may be reopened if settlement is not consummated within                       days.
  Make JS-6.

G Other

G Entered                                  .




                                                                 Initials of Preparer       PG




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
